Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage, Anchorage Equal Rights Commission,
And Mitzi Bolaños Anderson

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF ALASKA

THE DOWNTOWN SOUP KITCHEN               )
d/b/a DOWNTOWN HOPE CENTER,             )
                                        )
             Plaintiff,                 )
                                        )
vs.                                     )
                                        )
MUNICIPALITY OF ANCHORAGE,              )
ANCHORAGE EQUAL RIGHTS                  )
COMMISION, and MITZI BOLAÑOS            )
ANDERSON, in her Official Capacity as )
the Executive Director of the Anchorage )
Equal Rights Commission,                )
                                        )
             Defendants.                )    Case No. 3:21-cv-00155 SLG
                                        )

       ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION

      Having reviewed Defendants’ Opposition to Motion for Preliminary Injunction,

any oppositions and reply memoranda, and being fully advised in the premises, the Court

hereby DENIES the motion for preliminary injunction.




       Case 3:21-cv-00155-SLG Document 27-2 Filed 08/16/21 Page 1 of 2
        Dated:                                                By:
                                                                    Sharon L. Gleason
                                                                    U.S. District Court Judge



Certificate of Service
The undersigned hereby certifies that on August 16, 2021, a
true and correct copy of the foregoing was served by
electronic means through the ECF system.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Order Denying Motion for Preliminary Injunction
Downtown Hope Center v. MOA, AERC; Case No. 3:21-cv-00155 SLG
Page 2 of 2
          Case 3:21-cv-00155-SLG Document 27-2 Filed 08/16/21 Page 2 of 2
